Citation Nr: 0515304	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  01-02 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to vocational rehabilitation and employment 
services pursuant to the provisions of Chapter 31, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:  To be clarified


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel





INTRODUCTION

The veteran had active service from June 1976 to June 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse action by the Vocational 
Rehabilitation and Counseling Division (VR&C) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

There appears to be a separate issue pending at the RO, with 
the veteran claiming entitlement to service connection for 
bilateral hearing loss.  That matter was previously before 
the Board, and, pursuant to an order of the U.S. Court of 
Appeals for Veterans Claims, was remanded to the RO for 
further development and readjudication.  That case is not now 
before the Board (nor is the claims file here), and the Board 
notes that the veteran was represented by an attorney when it 
was previously reviewed.  We recognize that it does not 
necessarily follow that the veteran has appointed the same 
representative to assist him in the present matter, and 
therefore clarification will be sought as to the proper 
representative in this case.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

After receiving a notice of disagreement with the denial of 
the veteran's claim for vocational rehabilitation services 
pursuant to the provisions of Chapter 31, Title 38, United 
States Code, the RO issued a statement of the case in August 
2003.  The veteran submitted a substantive appeal on VA Form 
9, accompanied by a letter, received at the RO in September 
2003.  

The veteran's substantive appeal was unfortunately 
misdirected, and, after it was located and sent to the VR&C 
Division, the case was forwarded to the Board.  There is no 
certification of the appeal in the Counseling/Evaluation 
Rehabilitation file.  

Our review discloses that, in the veteran's substantive 
appeal, he requested first, a personal hearing before a 
Hearing Officer (HO) at the RO, and second, a personal 
hearing before a Member of the Board at a local VA office.

The Board finds that the appellant specifically and timely 
requested an HO hearing, to be followed by a Travel Board 
hearing, prior to final appellate review.  The appellant has 
not yet been scheduled for either requested hearing.  
Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording 
the appellant an opportunity for a personal hearing at his 
request.  In order to ensure the veteran due process of law, 
the Board will remand this claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In addition, an October 2003 letter to the veteran indicates 
that he had designated the Georgia State Department of 
Veterans Service to represent him in presenting his claim to 
VA.  Our review, however, does not find an Appointment of a 
Veterans Service Organization as his Representative form in 
the file provided to the Board, and clarification is needed 
as to representation.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should seek clarification from 
the veteran regarding representation in 
this matter, or, if an appointment form 
has been submitted, place it in the 
record before the Board.  

2.  The appellant should be scheduled for 
a RO hearing before a Hearing Officer.  
Appropriate notification of the hearing 
should be given to the appellant, and 
such notification should be documented 
and associated with the claims folder.  A 
transcript of the hearing should also be 
associated with the claims file.

3.  Thereafter, review of this claim 
should be undertaken with consideration 
of all pertinent evidence, to include the 
appellant's hearing testimony before the 
HO.  After undertaking any other 
development deemed essential, the RO 
should readjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the appellant should be provided 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response. 

4.  Thereafter, as appropriate, the RO 
should take steps to schedule the 
appellant for a hearing before a Veterans 
Law Judge sitting at a local RO.  
Appropriate notification should be given 
to the appellant and his representative 
(if any), and such notification should be 
documented and associated with the claims 
folder.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate

action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


